           Case 1:18-cv-00398-KRS Document 36 Filed 12/23/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DAWN DEE WALDRON,

                 Plaintiff,

        vs.                                                            No. 1:18-CV-00398 KRS

ANDREW SAUL, Commissioner of
Social Security,1

                 Defendant.

                         ORDER GRANTING § 406(b) ATTORNEY FEES

        THIS MATTER comes before the Court upon Plaintiff’s Amended Motion for Order

Authorizing Attorney Fees Pursuant to 42 U.S.C. § 406(b). (Doc. 35). The Commissioner has no

objection to the relief requested by the motion. (See Doc. 33); (see also Doc. 35 at 2-3).2 The

Court, having considered the motion and the reasonableness of the requested award, finds that

the motion is well taken and should be granted.

        On August 2, 2019, granted this Court granted Plaintiff’s Motion to Reverse and Remand

for a Rehearing (Doc. 16) and remanded the matter for additional proceedings. (See Doc. 26).

Thereafter, the Court awarded Plaintiff’s counsel Equal Access to Justice Act (“EAJA”) fees in

the amount of $6,129.00. (See Doc. 30). On remand, the Social Security Administration found

Plaintiff to be disabled and awarded her approximately $65,106.00 in past-due benefits on or

about September 2, 2020. (See Doc. 35 Exh. A); (see also Doc. 35 Exh. B). The Commissioner


1
  Andrew Saul is substituted as Commissioner of the Social Security Administration by operation of FED. R. CIV. P.
25(d).
2
  Plaintiff filed her original motion for § 406(b) attorney fees on October 16, 2020 (Doc. 32), but she followed up
with the instant Amended Motion with proper supporting exhibits on December 23, 2020 (see Doc. 35). In response
to Plaintiff’s original motion, the Commissioner stated that he takes no position on Plaintiff’s fee petition, “but
rather defers to the Court’s sound discretion as to the reasonableness of the award requested” (Doc. 33). Plaintiff
thereafter gave the Commissioner adequate notice of the Amended Motion prior to filing. (See Doc. 35 at 2-3). For
these reasons, and because Plaintiff’s Amended Motion seeks the same relief as was requested in the original
motion, the Court considers Plaintiff’s motion to be unopposed.
         Case 1:18-cv-00398-KRS Document 36 Filed 12/23/20 Page 2 of 4




withheld $16,276.50—twenty-five percent (25%) of the award—to cover potential attorney fees.

(See Doc. 35 Exh. B at 2). He disbursed $6,000 of these funds to Plaintiff’s counsel per the initial

fee agreement between counsel and Plaintiff (see Doc. 35 at 5-6), and Plaintiff’s counsel now

seeks authorization from this Court to receive the balance of withheld funds pursuant to a

separate contingency agreement.

       When a court renders a judgment favorable to a Social Security claimant who was

represented before the court by an attorney, the court may allow “a reasonable fee for such

representation, not in excess of twenty-five percent of the total of the past-due benefits to which

the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A); see also McGraw v. Barnhart, 450 F.3d 493,

495 (10th Cir. 2006) (holding that fees may be awarded under 406(b) when “the court remands

. . . a case for further proceedings and the Commissioner ultimately determines that the claimant

is entitled to an award of past-due benefits”). Unlike EAJA fees, which are paid in addition to

past-due benefits, § 406(b) fees are paid out of past-due benefits. Wrenn ex rel. Wrenn v. Astrue,

525 F.3d 931, 933-34 (10th Cir. 2008). If fees are awarded under both the EAJA and § 406(b),

the attorney must refund the lesser award to the claimant. Id. at 934. However, the refund of

EAJA fees is offset by any mandatory deductions under the Treasury Offset Program, which may

collect delinquent debts owed to federal and state agencies from a claimant’s award of past-due

benefits. See 31 U.S.C. § 3716(c)(3)(B).

       Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent that they provide for fees exceeding twenty-five percent (25%) of the

past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 798, 807 (2002). Section 406(b) also requires

the court to act as “an independent check” to ensure that fees are reasonable. Id. at 807.

Importantly, there is no presumption that a fee equal to or below the twenty-five percent (25%)




                                                 2
          Case 1:18-cv-00398-KRS Document 36 Filed 12/23/20 Page 3 of 4




cap is reasonable. Id. Rather, it is simply a congressionally created “boundary line” and “the

attorney for the successful claimant must show that the fee sought is reasonable for the services

rendered.” Id.

        To determine reasonableness, courts consider factors including: (1) whether the

attorney’s representation was substandard; (2) whether the attorney was responsible for any

delay in the resolution of the case; and (3) whether the contingency fee is disproportionately

large in comparison to the amount of time spent on the case. Id. at 808. The Tenth Circuit has

held that a request “should be filed within a reasonable time of the Commissioner’s decision

awarding benefits.” McGraw, 450 F.3d at 505.

        In this case, the Court finds that Plaintiff’s counsel’s representation was competent; that

Plaintiff’s counsel obtained a fully favorable decision (see Doc. 35 Exh. A) without delaying the

proceedings before this Court; and that the instant motion was filed within a reasonable time

after Plaintiff received notice of entitlement to past-due benefits. The Court further finds that the

requested fee of $10,276.50 is no greater than the twenty-five percent (25%) of past-due benefits

permitted by Plaintiff’s contingency agreement (see Doc. 35 Exh. D) and that it is proportionate

given the amount of time (36.75 hours) Plaintiff’s counsel expended in this case.3 The Court

notes that the requested fee translates to an hourly rate of roughly $279.63, which is in line with

§ 406(b) awards authorized in other cases. See, e.g., Molina v. Saul, No. 17-cv-1151 KRS

(D.N.M. Dec. 7, 2020) (hourly rate of $294.12); Torrence v. Saul, No. 18-cv-934 SCY (D.N.M.

Oct. 22, 2020) (hourly rate of $597.61); Reid v. Saul, 16-cv-1104 SMV (D.N.M. Mar. 3, 2020)




3
  See generally Leyba v. Berryhill, No. 17-cv-667 SMV, 2018 WL 3336353, at *2 (D.N.M. July 5, 2018) (quoting
Woodrum v. Colvin, No. CIV-12-338-SPS, 2014 WL 3396069, at *2 (E.D. Okla. July 9, 2014)) (“In this Circuit,
typical social security appeals require, on average, twenty to forty total hours of attorney time.”).


                                                      3
         Case 1:18-cv-00398-KRS Document 36 Filed 12/23/20 Page 4 of 4




(hourly rate of $425.44). Having performed its “independent check” duties, the Court finds the

requested award to be both appropriate and reasonable.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Motion for attorney fees

under § 406(b) (Doc. 35) is GRANTED. The Court hereby authorizes an award of attorney fees

in the amount of $10,276.50 and directs the Commissioner to pay this award directly to

Plaintiff’s counsel, Michael Armstrong Law Office, LLC, from the amount of past-due benefits

withheld for this purpose. Thereupon, as the record does not reflect any mandatory deductions

under the Treasury Offset Program, Plaintiff’s counsel shall refund to Plaintiff the EAJA award

of $6,129.00.

       IT IS FURTHER ORDERED that Plaintiff’s original motion for attorney fees under

§ 406(b) (Doc. 32) is hereby denied as MOOT.




                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




                                               4
